DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4,8-11,  is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Priest
With regard to claim 1 DePriest discloses an electrical contact, comprising: a base section (12; a first arm (18) that extends from the base section; and second arm (16) that extends from the base section in a same direction as the first arm, wherein the first arm and the second arm define a gap configured to receive a mating electrical contact (20), 
the first raised section (32)and the second raised section (24) are formed on facing edges of the first arm and the second arm, respectively,
a first raised section (32) and a second raised section (24) are formed on ends of the first arm and the second arm
and a first length of the first arm is greater than a second length of the second arm. 

    PNG
    media_image1.png
    320
    468
    media_image1.png
    Greyscale

With regard to claim 2 DePriest discloses that, first raised section and the second raised section respectively, are configured to make contact with the mating electrical contact while the electrical contact is engaged with the mating electrical contact. 
With regard to claim 3 DePriest discloses that as the electrical contact (10) is disengaged from the mating electrical contact, the second raised section(24) separates from the mating electrical contact before the first raised section(32) separates from the mating electrical contact. 
With regard to claim 4 DePriest discloses that, the first raised section makes contact with a first side of the mating electrical contact while the electrical contact is engaged with the mating electrical contact, and the second raised section (24) makes contact with a second side of the mating electrical contact while the electrical contact is engaged with the mating electrical contact. 
With regard to claims 8-11 and  15-18  DePriest discloses (Fig. 4, 5) an electrical connector, comprising: a connector housing (40); and an electrical contact (10)  mounted within the contact housing and configured to engage with a corresponding mating electrical contact of another electrical connector or port, wherein the electrical contact includes features as presented in claims 1-4 above
With regard to claims 12, 13  and  18  DePriest discloses  the electrical contact (10) is one of at least two electrical contacts mounted within the connector housing (40) 
, wherein the electrical connector is configured to convey, via the at least two electrical contacts, power and data signals to and from the other electrical connector.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5- 7,14,19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DePriest in view of Jabbaz et al (US 2014/0115354 ) or Curtis et al (US 2020/0153174) or Dwelley et al (US 9,377,794) or Roldan (US 2017/0302065) 
Priest discloses structural features of the electrical contact which can be used in network connectors including the network connector being configured to convey, via the at least two electrical contacts, power and data signals to a mating network connector in which the mating electrical contact is mounted.
Priest's contacts may be used in a power over data line (PoDL) connector or a power-over- Ethernet (PoE) connector.
Examples of network systems and connectors where the Priest's contacts can be used presented in Jabbaz et al (US 2014/01 15354) or Curtis et al (US 2020/0153174) or Dwelley et al (US 9,377,794) or Roldan( US 2017/0302065)
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claims 14,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabbaz et al (US 2014/0115354 ) or Curtis et al (US 2020/0153174) or Dwelley et al (US 9,377,794) or Roldan (US 2017/0302065) in view of DePriest
Jabbaz et al (US 2014/0115354 ) or Curtis et al (US 2020/0153174) or Dwelley et al (US 9,377,794) or Roldan (US 2017/0302065)  disclose  power over data line (PoDL) connectors or a power-over- Ethernet (PoE) connectors.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize Priest’s contact in power over data line (PoDL) connectors or a power-over- Ethernet (PoE) connectors to make effective and dependable connections with pin contacts.
Response to Arguments
Applicant's arguments filed 5/03/22 have been fully considered but they are not persuasive. 
The Applicants argue that Priest do not disclose a first arm that extends from the base section;
and a second arm that extends from the base section in a same direction as the first arm, wherein the first arm and the second arm define a gap configured to receive a mating electrical contact, a first raised section and a second raised section are formed on facing edges of the first arm and the second arm, respectively, the first raised section and the second raised section are formed on ends of the first arm and the second arm, respectively, and a first length of the first arm is greater than a second length of the second arm.
However, as it is presented in the claims’ rejection above, that claimed features are disclosed as shown in an annotated Fig. 1  of Priest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        						5/20/22